Hall, J.
delivered the opinion of the Court.
The plaintiff has sustained a great injury in having had his property sold and his person imprisoned, to pay, not a debt which he or Allen owed, but to satisfy a demand founded neither in honesty or justice. We do not feel ourselves at liberty to attach any share of blame to Green, the assignee of the judgment, because he may have honestly purchased it. But, supposing this to be the case, he then became the innocent instrument of oppression in the hands of Carrington; and Carrington is fully as culpable in having caused Green to take out executions on the judgment which he sold to him, as if he had taken them out himself. And we are clearly of opinion, that where a judgment has been satisfied; and that known to a plaintiff who takes out execution upon it, he is in a moral point of view just as culpable as where he takes out execution where there is no judg*371ment, and that fact known to him; in which case, we cannot doubt but an action of trespass would properly lie.
As to the point attempted to be made, namely, what is the remedy when execution is taken out upon a dormant judgment, we think it unnecessary to give any opinion.